DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-20, 22-24, and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, and 23, Hatakeyama (US Pub. 20140307208) teaches (in figure 8) a display device comprising: a first substrate (100), a plurality of thin film transistors (layer 101 comprises TFTs in the display area see paragraphs 15 and 49) disposed on the first substrate; a second substrate (200) overlapping the first substrate; a sealant (210) disposed between the first substrate and the second substrate; and a stacked body (201-205 and 10) disposed between the first substrate and the second substrate, disposed on an outermost edge of a non-display area (paragraph 52), and disposed spaced apart from the sealant, wherein the stacked body includes a column spacer (10) and a color filter stacked body (202-204) including at least two color filters.
Ro et al. (US pub. 20140346496) teaches (in figure 2) forming thin film transistor (TFT), the color filter layer (210), an and a column spacer (300) sequentially on a first substrate (100) such that the thin film transistor directly contacts the first substrate.
Takasaki et al. (US Pub. 20170336666) teaches (in figure 15) providing a gate conductive layer (16B see paragraph 85) and a data conductive layer (15 see paragraph 85) disposed between a first substrate (10) and a color filter body (104) in a stacked body (16C, 16B, 15B, 15, 40, 20, 13B, 18, 124, 106, 104, and 102).
Choi et al. (US Pub. 20160377905) teaches (in figures 2A-2B, 5, and 6) providing a gate conductive layer (110 see paragraph 52) and a data conductive layer (150 see paragraph 82), which are directly connected (at CH1 see paragraph 82), to the outer edge of the display in order to connect a pad portion (300) and driver (400 and 500) to the display in order to reduce the bezel area of the display device (see paragraph 59) and forming the gate conductive layer to directly contact the data conductive layer (at through hole CH1) in order to improve the connection property between the pad portion and the gate conductive layer (see paragraph 82) and providing a sludge layer (115) between the gate conductive layer and a first substrate (100) in order to improve the connection property between the pad portion and the gate conductive layer (see paragraph 80). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the data conductive layer directly contacts the gate conductive layer on the outermost edge of the non-display area at a location overlapping the color filter stacked body in combination with the other required elements of claims 1, 15, and 23, respectively. 
Claims 2-8, 10-14, 16-20, 22, 24, and 26-31 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 10 to 13 of applicant’s response, filed 12/28/2021, with respect to claims 1-8, 10-20, 22-24, and 26-31 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-8, 10-20, 22-24, and 26-31 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871